Title: X. “Motifs des Articles du Projet”
From: Unknown
To: 


Motifs des articles du Projet de Convention Entre Le Roi Très-Chrétien et Les Etats-unis de l’Amérique Septentrionale.
Une Convention purement volontaire que deux Nations font  ensemble, pour régler les Conditions de Leur Commerce respectif, est un Acte du Droit politique. Cette Convention doit être fondée sur la Réciprocité de Convenances et d’Intêrets; Elle doit exposer, d’une manière simple et précise, soit les franchises et les Libertés dont doivent jouir respectivement Le Commerce et La Navigation des deux Nations, soit l’Autorité et Les Priviléges des Consuls, Vice-Consuls et Agens qu’on veut établir; Elle doit tendre, surtout, à concilier Les Différens, à éteindre les Proçés que peut faire naître Le Commerce, plû tôt par la médiation des Personnes préposées à Sa Protection et à Sa Sû reté que par les formes de la Loi.
Mais il n’y a pas en Europe, aujourd’hui, de Principes entiérement avoués ou reçus sur ces Objets importans; tous y sont encore fondés sur les différens usages, sur les Différentes Conventions, sur les systêmes variables des Gouvernements, quoi que la Politique commence à y regarder Le Commerce comme une affaire d’Etat. En france, où Le Commerce étoit inconnu avant Colbert et où l’on n’en connoit les bons Principes que depuis Les Bois-guilbert, Les Melon, Les Cantillon, Les Gournai, cette Portion nécessaire de l’Economie politique y est encore négligée au point que Les Conventions, sur cet objet, faites avec l’Espagne, l’Italie, Les Barbaresques, le Levant n’ont pas de base solide et uniforme.
Aujourd’hui, cependant, Le Commerce va décider en Europe de la Prépondérance des Nations: il y crée l’or, l’or y crée les hommes, et l’or et les hommes y donnent la Puissance. Aussi, toutes veulent étre indépendantes; toutes veulent avoir une Industrie, des Manufactures des Arts. La Russie et la Prusse ont Jusqu’à des Manufactures d’Etoffes de Luxe, Et l’Espagne et le Portugal secouent le joug du Commerce étranger. Aujourd’hui la france ne peut donc garder la Balance du Commerce, si nécessaire à sa Population, à son territoire, à son opulence, que par Celui qu’Elle fera avec les Etats-unis. Dans ces Circonstances, Nous n’avons pas crû devoir tirer les Principes de la présente Convention des Prejugés, mais de la nature des choses, Et Nous sommes attachés particulièrement à y prescrire ce qui est dû à la dignité de la france, à La Conservation de sa Jurisdiction Territoriale, à l’avantage indivisible et de son Commerce et de ses Sujets.
Article 1er. L’objet de cet article est de prévenir toutes les difficultés sur la Réception des Consuls, Vice-Consuls et agens dans les Etats respectifs; il parroit n’être susceptible d’aucune discussion.
Arte. 2e. L’Exercice libre de la Religion des sujets de Chacune des Parties contractantes est nécessaire; Et il est d’un usage ordinaire  entre les Puissances de se l’accorder réciproquement dans les territoires respectifs, aux conditions du présent article.
Arte. 3e. Des Consuls et Vice-Consuls français s’interresseront plus particulièrement au maintien et à la progression du Commerce de la france que des Etrangers; Ils accommoderont ses Différens ou jugeront ses Proçès en connoissance de cause; Ils seront plus à portée de secourir ou de protéger ses Navigateurs; Enfin, il sera plus facile de les choisir d’un Rang à faire honneur à la Nation et d’une Capacité telle qu’on doit Le desirer pour son avantage:
Nous croions, de plus, qu’il faut les appointer et Leur défendre toute espèce de Commerce, parce que Le Leur permettre, ce seroit ouvrir la Porte à tous les abus; ils pourroient se rendre coupables de partialité dans Leurs jugemens; Ils seroient justiciables des tribunaux du Paÿs; Ils seroient soumis à la Contrainte par Corps; Et Leur Intérèt personnel Les dépouilleroit souvent d’une qualité que la Dignité du Prince, la Sû reté du Commerce, les Besoins des Navigateurs rendent indélébile.
Arte. 4e. Sur cet Article, La Politique accorde ordinairement aux Consuls et Vice-Consuls, Ce que le Droit des gens donne aux Ministres publics. En Effet, Les Consuls et Vice-Consuls ne sont nulle Part assujétis aux Charges publiques et aux Impots locaux du Paÿs qu’Ils habitent, Leurs Biens fonds exceptés. Et Cette Immunité pour Leur Personne, Leurs Papiers, Leur Maison est nécessaire pour que Leurs fonctions ne dépendent pas du Caprice des Chefs du Paÿs où ils résident.
Quant aux franchises, pour Les Choses nécessaires à l’approvisionnement de Leur Maison, Elles sont une simple marque de faveur et d’attention qu’on Leur accorde par tout: à Raguse même, ils sont éxempts du Payement annuel des Droits sur 40. Barils de Vin. Ce que Nous Nous contenterons donc d’observer ici, ç’est que cette clause sera toute à l’avantage de nos Consuls et Vice-Consuls qui tireront de france des huiles, des Vins, du Sel et toutes Les choses nécessaires que l’Amérique ne peut fournir à Leur Consommation, au Lieu que Les Consuls et Vice-Consuls américains n’auront rien à recevoir de Leur Continent sur ces objets.
Il Nous parroit convenable, encore, que Les Consuls et Vice Consuls respectifs puissent mettre Les Armes de Leur souverain sur Leur Porte, puisque ç’est un usage ancien dont Les Consuls de la majeure Partie des Puissances jouissent. En france, on n’a jamais inquiété aucun Consul sur ce point. Cette marque distinctive y est regardée simplement comme l’indication décente de la  Demeure des Consuls relativement aux gens de Mer et Marchands de Leur Nation.
La derniere clause de cet article est purement de précaution.
Arte. 5e. Les fonctions des Vice-Consuls, dans le Lieu de la Résidence des Consuls, sont d’aider et de suppléer, Et, par tout où la Navigation, peut se porter, ces officiers sont nécessaires à l’effét d’assister Les Batimens, Capitaines et Equipages Là où Les Consuls ne Le peuvent Eux mêmes. Nous avons donc cru devoir donner aux Consuls la faculté d’établir des Vice-Consuls, en observant les formalités nécessaires.
Arte. 6e. Cet article important éxige le discussion de Chacune de ses clauses.
La Première donne aux Consuls et Vice-Consuls respectifs une Police et une Jurisdiction exclusive et sans bornes sur Leurs Nationaux, Et Nous la croions d’une nécessité absolue. Dans le premier Cas, cette Police est distincte et Séparée de la Police du Port en Lui même; dans Le second, Le Souverain territorial ne peut étre blessé d’un accord indispensable qui produira un avantage réciproque.
La Seconde accorde aux Consuls et Vice-Consuls respectifs Le Droit d’Inspection que Les ordonnances de Leur Souverain leur attribue, sur Les Gens et Batimens de Leur Nation, en tout ce qui peut et doit ressortir de la Police qui Leur est propre. Il ne Nous parroit pas qu’on puisse raisonnablement La Leur contester, puis que Les Dispositions et Les arrangemens qui en dépendent ne Leur sont prescrits que par des Loix de Leur souverain absolument étrangéres au Paÿs où se trouvent passagèrement Les Batimens et Gens de Leur Nation.
La 3e. est La Conséquence nécessaire du Droit de Police attribué aux Consuls et Vice-Consuls respectifs sur la Navigation et Les Navigateurs des deux Nations respectives.
La 4e. Leur donne pouvoir d’arrêter tout Capitaine, Patron, Passager, Matelot, Et de faire séquestrer et même renvoyer tout Batiment portant Pavillon de Leur Souverain. Cette clause est d’une extrême rigueur mais nécessaire. Le Commerce étant une occasion continuelle d’Injustice, il est de la Prudence de La prévenir dans un Paÿs surtout où Le notre n’est pas encore accrédité et où, Cependant, il doit nécessairement gagner La Concurrence. Le Commerce doit étre, surtout, fidèle sur la qualité, Le Poid, la Mesure de ses Denrées ou Marchandises: L’est-il toujours? On sait à quel Point l’avidité mercantile a quelque fois compromis notre Commerce du Levant, Et l’Expérience vient de Nous apprendre qu’une  Liberté indéfinie de Commerce est la source du désordre et des abus. Mais Le Commerçant est naturellement timide, il Lui suffit d’être averti, et La seule publicité de cette Clause Le contiendra en Lui imprimant plus de Respect ou plus de Crainte pour des Consuls éclairés, soutenus et responsables de Leurs démarches. Au Reste, ce Pouvoir est une Suite néçessaire de la Police qui doit être néçessairement attribuée aux Consuls et Vice-Consuls. Car, s’il est question d’un Batiment dont la Navigation soit irrégulière, quel autre en peut connoître que le Prince Seul sous les Loix et Le Pavillon duquel ce Batiment a mis en mer, Et s’il en pouvoit être autrement, que deviendroit l’Immunité Sacrée du Pavillon? En second Lieu, s’il convient d’arrêter un Batiment pour la Sû reté d’un tiers, quelle Loi et quels Juges doivent en prendre et en avoir connoissance que ceux du Prince dans les Etats duquel se sont passés les Contrats et les autres Actes à l’éxécution desquels sa Justice s’est obligée? Assurément, Dans tous Les Cas, Les actes et Contrats maritimes seroient précaires et Le Séquestre d’un Batiment impraticable, si L’on pouvoit profiter du hazard d’une Relâche pour décliner et abolir la Jurisdiction foncière.
La Cinquième Clause n’est pas moins essentielle. Elle donne pouvoir de réclamer les Matelots-déserteurs et les Vagabonds respectifs. Mais sur les moyens et la maniére de chercher, arrêter et faire garder, avec sû reté, les dits matelots déserteurs et Vagabonds, Nous n’avons rien trouvé de plus expédient que ce qui est proposé par cette clause. Les Consuls et Vice-Consuls ne pouvant avoir de Pouvoir coërcitif hors des Batimens de Leur Nation, Ils l’emprunteront à terre de Ceux qui en sont les Dépositaires et les Ministres. A cet égard, nous croions que la forme la plus simple est la plus convenable, et Nous ne croions pas devoir Nous arréter à Celle proposée par un Jurisconsulte américain consulté à Phyladelphie, Parce que cette dernière est une voye de Contrainte contre tous; ce qui ne seroit décent ni pour Le Représentant l’Autorité territoriale, ni pour qui réclameroit sa Bienveillance ou sa force. D’ailleurs, chaque Perquisition deviendroit un Procès par devant les tribunaux du Paÿs où il faudroit poursuivre, à grands frais, tantot le juge de Paix indocile, tantot le conêtable négligent, tantot le Citoyen ou l’Etranger receleurs, Et Le Jurisconsulte ne craint pas de prodiguer, à ce quasi-délit, Les qualifications d’offense, de Crime pour Lesquels il arme le bras de la Justice! Il Nous parroit que les Voyes usitées chéz plusieurs Nations de l’Europe, en pareils cas, offrent infiniment moins d’Inconvéniens et des Moyens infiniment plus prompts pour se faire rendre Le matelot-déserteur ou le Sujet  vagabond, et ce sont celles que Nous avons adopté comme Les plus efficaces. Surtout pour l’amérique septentrionale où Les formes variant d’un Etat à l’autre, il est fort avantageux de Les ramener toutes à l’uniformité.
Arte. 7e. Cet article est fondé sur nos ordonnances qui défendent en pareil Cas, aux français de se servir des Notaires du Paÿs et aux tribunaux de france d’y reconnoître ces actes étrangers, et sur l’arte. 23 de titre 9. de l’ordonnance de 1681. renouvellé par l’arte. 32 de l’ordonnance du 24 mai 1738.
Quant au droit de faire les Inventaires et de connoître des successions mobiliaires de Leurs Nationnaux, il a toujours apparten[u] aux Consuls et Vice-Consuls, et il ne peut Leur étre contesté d’après les traités entre les grandes Puissances Maritimes.
Arte. 8e. L’Objet de cet article est un des actes du Service des Consuls et Vice-Consuls les plus essentiels; nous avons taché d’y rapporter tous les objets qui l’interressent.
Arte. 9e. Le Droit de Sauvetage appartient spècialement aux Consuls et Vice-Consuls. Il doivent y vaquer sans gêne, sans obstacle, sans empêchement de la Part d’aucuns des Officiers du Paÿs. S’y opposer, ce seroit refuser aux Consuls l’usage des fonctions qui Leur son inhérentes et dont la Nécessité reconnue a donné, en grande Partie, naissance à Leur Etablissement. Nous croions donc que la Simple présence des Consuls et Vice-Consuls seroit d’une insuffisance absolue et Nous avons Rassemblé, en conséquence, dans cet article, tout ce qui Nous a parru diminuer Le dommage des Batimens naufragés et des Marchandises avariées.
Arte. 10e. Nous réduisons La Discussion de cet article si important à La distinction des Différens et Proçés qui naîtront entre Les français et Les Américains en france ou en Amérique, d’avec Les Différens et Procès qui surviendront entre Les français en Amérique et Les Américains en france.
Dans Le premier Cas, Nous admettons toute la plénitude de La Jurisdiction territoriale des deux Puissances. Toutes deux ont des tribunaux d’Amirauté et toutes leur Loix, concernant la Navigation et Le Commerce, sont expéditives. Il est vrai, cependant, que Les Loix françaises ont, sur ces objets, quelqu’avantage sur les Statuts des Rois d’Angleterre encore observés dans les Etats-unis. Mais cet avantage ne doit pas tarder à étre égalé et meme surpassé par un Peuple nouveau dont la fortune dépendra du Commerce, et Le Code de l’Etat de Pensylvanie nous montre déja quel sera L’Esprit de Leurs Loix. Mais, en matière criminelle, un français y trouvera, dès aujourd’hui, une Jurisprudence douce, humaine, qui ne s’occupe  que de l’Intêrét personnel de l’Accusé, Et il y sera jugé par douze Jurés dont six seront français ou maediaetatis Linguae. D’après cette espèce d’égalité dans La Legislation des deux Nations, Nous n’avons donc pas cru devoir recourir aux expédiens observés à Naples, et à Gênes. Nous avons laissée, aux Puissances respectives, Leur Jurisdiction territoriale, Persuadés encore que des Loix et des formes inconnues à l’un des deux Peuples, Leur Langage différent, La timidité ordinaire du Commerce, Leur Intêrét personnel et réciproque Les porteront à transiger sur Leurs Différens plû tôt que de courir Les Risques d’un Proçès Long, difficile et couteux.
Dans le Second Cas, Nous n’attribuons de Jurisdiction respective aux Consuls et Vice-Consuls, sur les Marchands et Les Navigateurs de Leur Nation, qu’à l’effét de terminer Leurs Différens à l’amiable où de Leur rendre, sommairement et sans frais, la Justice dont Ils ont besoin: Choses bien essentielles en matiére de Commerce! Car si Les Juges des Lieux pouvoient connoître des Différens qui s’élèvent entre Les Marchands et Les Navigateurs Sujets de Princes qui ont des Consuls dans Le Paÿs, il s’en suivroit que La Justice Leur seroit rendue sans connoissance de Cause, et que, bientoit, l’Insubordination et La Révolte éloigneroient les Equipages de Leur Capitaine, Et mettroient le désordre dans le Commerce et La Navigation. Il est donc essentiel de prévenir ces Cas toujours extrêmement dangereux, Et l’on ne peut y parvenir qu’en conservant l’usage attributif de tout Droit de Jurisdiction à chaque Consul sur ses Nationaux, à l’imitation de ce qui s’est toujours pratiqué dans Les Paÿs de la Domination du grand Seigneur, dans Ceux des Princes d’Affrique et dans plusieurs Etats de l’Europe. D’ailleurs, toutes Les affaires de Commerce et de Police, à bord ou à terre, entre des Nationaux, sont de la competence de Leurs Consuls et cela est d’un Principe incontestable. En effét, La Souveraineté du Prince, dans Les Etats duquel s’exerce cette Jurisdiction, ne peut recevoir aucune atteinte puis qu’Elle est de son aveu; puis qu’Elle ne s’étend que sur des Etrangers qui ne se trouvent qu’acçidentellement dans son Paÿs; Et que Ses Consuls Jouissent ailleurs de la Réciprocité du même traitement pour l’avantage respectif du Commerce. Il est naturel qu’un souverain conserve son Droit de souveraineté sur Les Batimens et Les Personnes de ses Sujets qui ne vont en Paÿs étranger que pour y commercer. Elever des Doutes ou des Prétentions contraires à ce Principe, vouloir mettre entre Les mains des Juges du Paÿs cette Jurisdiction utile et nécessaire des Consuls, ce seroit déclarer, à peu près, que Les  Batimens et Les Sujets d’un tel Prince ou Leurs Marchandises deviennent entiérement sous la Dépendance du Souverain territorial en touchant ses terres, ce qui ne peut étre absolument dans l’intention d’aucun Prince.
Quoi qu’il en soit, La Jurisdiction accordée aux Consuls de france ne peut au moins étre méconnue des français Et ils doivent se soumettre à Leurs Jugemens, sauf l’appel. Si des Marchands ou des Navigateurs français réclamoient La Justice du Paÿs où Ils se trouvent, Ils se rendroient coupables de désobéissance envers Leur Souverain qui Leur a donné Leur Consul pour Juge, avec défense expresse d’en reconnoître d’autre aussi, Le Prince territorial permettant l’éxercice de ce Droit, accorde main-forte au Consul et Lui communique, par Là, le dégré de Pouvoir coërcitif dont il a besoin pour la plénitude de sa Jurisdiction. Mais si ce Prince Le Lui refusoit, Les Marchands et Les Navigateurs français n’en demeureroient pas moins soumis à la Jurisdiction de Leur Consul: ç’est la Décision impérative des ordonnances du 28. fevrier 1687, du 15. avril 1689, et du 24. mai 1723 par Les quelles Leur souverain Leur fait défenses de se pourvoir ailleurs que devant Leur Consul, à peine de désobéissance. Il n’est pas douteux même que l’infraction de ses Loix ne mettroient ces Marchands et Navigateurs dans le Cas d’être poursuivis et punis en france, sur la Plainte des Consuls.
